DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-5, 7-8, 11-16, and 18-20 are allowed.
	Chan et al. (US 20190365341) teaches a deep learning (DL) convolution neural network (CNN) reduces noise in positron emission tomography (PET) images, and is trained using a range of noise levels for the low-quality images having high noise in the training dataset to produce uniform high-quality images having low noise, independently of the noise level of the input image. The DL-CNN network can be implemented by slicing a three-dimensional (3D) PET image into 2D slices along transaxial, coronal, and sagittal planes, using three separate 2D CNN networks for each respective plane, and averaging the outputs from these three separate 2D CNN networks. Feature-oriented training can be implemented by segmenting each training image into lesion and background regions, and, in the loss function, applying greater weights to voxels in the lesion region. Other medical images (e.g. MRI and CT) can be used to enhance resolution of the PET images and provide partial volume corrections.
Anaya et al. (US 10032256) teaches Imaging processing techniques using a trained convolution neural network (CNN) are described. In one or more implementations, an image processing system and method are provided for applying an image processing algorithm to a dataset of training images to generate a plurality of performance curves, constructing a loss function based upon the plurality of performance curves, training a convolutional neural network (CNN) to optimize the loss function to establish a trained convolutional neural network, predicting a specific tuning parameter for an image of interest using the trained convolution neural network and performing image processing of the image of interest using the specific tuning parameter and the image processing algorithm to generate a processed image of interest.
Zur et al. (US 20220196771) teaches systems and methods provide accelerated MR thermometry utilizing prior knowledge about the images to be reconstructed from incomplete k-space data, thereby facilitating accurate reconstruction. In various embodiments, missing data is computationally estimated using a machine learning algorithm such as a neural network, and an image is generated based on iteratively updated estimated missing information.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “receiving an X-ray image dataset from the volume of interest, wherein the X-ray image dataset has a first noise level; receiving a trained generator function, a parameter of the trained generator function being based on a first training image dataset and a second training image dataset for a training volume of interest, wherein the first training image dataset and the second training image dataset have a first training noise, and wherein the trained generator function is a generator function of a generator adversarial algorithm; determining the resultant image dataset for the volume of interest by applying the trained generator function to input data including the X-ray image dataset, wherein the resultant image dataset has a second noise level, the second noise level being less than the first noise level; and providing the resultant image dataset.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “receiving a training input dataset, wherein the training input dataset has a training noise level; receiving or determining a first a first training image dataset for a training volume, the first training image dataset determined based upon a combination of the training input dataset and first synthetic noise, the first training image dataset having a first noise level greater than the training noise level; receiving or determining a second training image dataset for the training volume, the second training image dataset determined base upon a combination of training input dataset and a second synthetic noise, and the second training image dataset having the first noise level, wherein the combination of the training input dataset and at least one of the first synthetic noise or the second synthetic noise based on at least one of a Monte Carlo simulation, adding the training input dataset to the at least one of the first synthetic noise or the second synthetic noise, or applying a trained function; determining a resultant image dataset by applying the trained generator function to the second training image dataset; adjusting a parameter of the trained generator function based upon a comparison of the first training image dataset and the resultant image dataset; and providing the trained generator function.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641